DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2021 is being considered by the examiner.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1, page 83 line 5, recites “an e-pen”. Examiner suggest “the e-pen”, since the term was previously recited in page 83 line 3.
Claim 2, page 84 line 2, recites “representative of another electrical characteristic of the e-pen sensor electrode”. Examiner suggests “representative of an electrical characteristic of the e-pen sensor electrode”, since is the first time the claims refer to an electrical characteristic of the e-pen.
Claim 6, page 84 line 27, recite “e-pen signal”. Examiner suggests “the e-pen signal”, since the e-pen signal appears in claim 1.
Claim 6, the phrase "DC" instead of "direct current (DC)".The acronym should be spelled out in the first time it is used in a claim. Appropriate correction is required.
Claim 7, page 84 line 33, recites “the e-pen configure to” instead of “the e-pen is configured to”.
Claim 9, page 85 line 9, recites “change of the touch sensor signal”. Examiner suggest “the change of the touch sensor signal”, since the phrase previously appears in claim 1.
Claim 9, page 85 line 10, recites “interaction of the e-pen with the touch sensor electrode”. Examiner suggest “the interaction of the e-pen with the touch sensor electrode”, since the phrase previously appears in claim 1.
Claim 13, page 86 line 8, recites “the e-pen configure to” instead of “the e-pen is configured to”.
Claims 3-5, 8, 10-12 and 14-15 depend directly or indirectly from an objected claim therefore are also objected.

Appropriate correction is required.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/195,041, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Applicants specification, as well as the parent case disclosure, fails to describe the claimed e-pen signal having at least one other frequency (claims 3-6 and 8-13).  Based on the broadest reasonable interpretation the phrase “at least one other frequency” encompass one frequency or a plurality of frequencies. 
Applicant’s disclosure (para. [0345]-[0351] and Fig. 32B) discloses the e-pen electrode is assigned different respective signals having a respective frequency. As depicted in Fig. 32B during time a, a signal with a frequency fa is assigned to a primary sensor electrode 0. Then, during time b, a signal with frequency fx is assigned to a primary sensor electrode 0. Moreover, applicant’s specification recites “that different respective signals having different characteristics are assigned to a given sensor electrode of the e-pen at different times”. Therefore, based on applicant’s disclosure the e-pen signal have one other frequency.
Hence, the claims fail to comply with the written description requirement. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). (see MPEP 2163.02).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 9-10 of U.S. Patent No. US 11,237,653 B2 in view of Hisano (US 20200026369 A1).


Current App17/443,491
U.S. Patent No. US 11,237,653 B2
1. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
an e-pen that includes an e-pen sensor electrode; 

















the touch sensor device including a drive-sense circuit (DSC) operably coupled to a touch sensor electrode of the touch sensor device, wherein, when enabled, the DSC configured to: drive a touch sensor signal having a frequency via a single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the single line, change of the touch sensor signal based on interaction of the e-pen with the touch sensor electrode of the touch sensor device; and 


process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode; 


a memory that stores operational instructions; and 
a processing module operably coupled to the DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to: process the digital signal to detect the interaction of the e-pen with the touch sensor electrode of the touch sensor device; and 
assign an e-pen signal having another frequency to be used by the e-pen sensor electrode of the e-pen for subsequent interaction of the e-pen with the touch sensor device; and communicate to the e-pen assignment of the e-pen signal having the another frequency to be used by the e-pen sensor electrode of the e-pen.

2. The system of claim 1, wherein the e-pen further comprising: 


another DSC operably coupled to the e-pen sensor electrode, wherein, when enabled, the another DSC configured to: 
drive the e-pen signal having the another frequency via another single line coupling to the e-pen sensor electrode and simultaneously sense, via the another single line, change of the e-pen signal, wherein based on the interaction of the e-pen with the touch sensor electrode of the touch sensor device, the e-pen signal is coupled into the touch sensor electrode of the touch sensor device; and 
process the change of the e-pen signal to generate another digital signal that is representative of another electrical characteristic of the e-pen sensor electrode.

14. The system of claim 1, wherein the DSC further comprising: a power source circuit operably coupled to the touch sensor electrode of the touch sensor device via the single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the single line coupling to the touch sensor electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor electrode; and generate the digital signal that is representative of the electrical characteristic of the touch sensor electrode.

15. The system of claim 14, wherein the DSC further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the single line; and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.
1. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
the e-pen including: 
an e-pen sensor electrode; 
a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to: drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode and simultaneously sense, via the first single line, change of the e-pen signal, wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and process the change of the e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the e-pen sensor electrode; and 
the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, when enabled, the second DSC configured to: drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 
process the change of the touch sensor signal to generate a second digital signal that is representative of a second electrical characteristic of the touch sensor electrode.
4. The system of claim 1, wherein the touch sensor device further comprising: 
a memory that stores operational instructions; and 
a processing module operably coupled to the second DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to process the change of the second digital signal to detect the interaction of the e-pen with the touch sensor device.









1. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
the e-pen including: 
an e-pen sensor electrode; 
a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to: 
drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode and simultaneously sense, via the first single line, change of the e-pen signal, wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 
process the change of the e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the e-pen sensor electrode 

9. The system of claim 1, wherein the second DSC further comprising: a power source circuit operably coupled to the touch sensor electrode via the second single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the second single line coupling to the touch sensor electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the second electrical characteristic of the touch sensor electrode; and generate the second digital signal that is representative of the second electrical characteristic of the touch sensor electrode.

10. The system of claim 9, wherein the second DSC further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the second single line; and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.


The claims in US 11,237,653 B2 do not disclose assign an e-pen signal having another frequency to be used by the e-pen sensor electrode of the e-pen for subsequent interaction of the e-pen with the touch sensor device; and communicate to the e-pen assignment of the e-pen signal having the another frequency to be used by the e-pen sensor electrode of the e-pen.
However, Hisano teaches assign an e-pen signal having another frequency to be used by the e-pen sensor electrode of the e-pen for subsequent interaction of the e-pen with the touch sensor device (see Fig. 1, Fig. 3 and para.[0030]- [0038] The position detecting device 3 is configured to assign different combinations of frequencies and time slots to the respective active pens 2 paired with the sensor controller 31. Each of the active pens 2 uses the assigned combination of frequencies and time slots to transmit the downlink signal DS. This enables a plurality of active pens 2 to transmit the downlink signal DS within the same frame); and communicate to the e-pen assignment of the e-pen signal having the another frequency to be used by the e-pen sensor electrode of the e-pen (see Fig. 3, para. [0030]-[0038] and para. [0045]-[0049]. Signals transmitted from the position detecting device 3 to the active pen 2 are referred to as uplink signals US. The uplink signal US is typically a signal including a command having contents are used to control of the active pen 2. In the present embodiment, the uplink signal US serves to broadcast, to all of one or more active pens paired with the sensor controller, pairing state information indicative of a pairing state of each of the active pens. The type 1 uplink signal US includes an uplink signal type flag 1, frame structure information, communication configuration data, and pairing state information. The communication configuration data is data indicative of a combination of frequencies and time slots assigned to the active pen 2 with which the sensor controller 31 is to communicate).
US 11,237,653 B2 and Hisano are related to touch sensitive devices and stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by US 11,237,653 B2 with Hisano’s teachings of assigning frequencies to the e-pen sensor electrode, since it would have enabled a plurality of active pens  to transmit the downlink signal DS within the same frame (Hsiano, para. [0038]). In addition, it would have provided an active pen that would have allowed the user to easily recognize the writing attributes assigned to each active pen (Hisiano, para. [0009]).

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. US 10,852,857 B2 in view of Hisano (US 20200026369 A1).
Current App. 17443491
U.S. Patent No. US 10,852,857 B2
Claim 1. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
an e-pen that includes an e-pen sensor electrode; the touch sensor device 





































including a drive-sense circuit (DSC) operably coupled to a touch sensor electrode of the touch sensor device, wherein, when enabled, the DSC configured to: drive a touch sensor signal having a frequency via a single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the single line, change of the touch sensor signal based on interaction of the e-pen with the touch sensor electrode of the touch sensor device; and 








process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode; 



a memory that stores operational instructions; and 
a processing module operably coupled to the DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to: process the digital signal to detect the interaction of the e-pen with the touch sensor electrode of the touch sensor device; and



 assign an e-pen signal having another frequency to be used by the e-pen sensor electrode of the e-pen for subsequent interaction of the e-pen with the touch sensor device; and communicate to the e-pen assignment of the e-pen signal having the another frequency to be used by the e-pen sensor electrode of the e-pen.

Claim 2. The system of claim 1, wherein the e-pen further comprising: 


another DSC operably coupled to the e-pen sensor electrode, wherein, when enabled, the another DSC configured to: 


drive the e-pen signal having the another frequency via another single line coupling to the e-pen sensor electrode and simultaneously sense, via the another single line, change of the e-pen signal, wherein based on the interaction of the e-pen with the touch sensor electrode of the touch sensor device, the e-pen signal is coupled into the touch sensor electrode of the touch sensor device; and 


process the change of the e-pen signal to generate another digital signal that is representative of another electrical characteristic of the e-pen sensor electrode.
Claim 1. A system including an electronic pen (e-pen) and a touch sensor device, t

the e-pen comprising: a plurality of e-pen sensor electrodes including a first e-pen sensor electrode and a second e-pen sensor electrode; 
a plurality of drive-sense circuits (DSCs), including a first DSC and a second DSC, operably coupled to the plurality of e-pen sensor electrodes, wherein: the first DSC, when enabled, configured to: drive a first e-pen signal having a first frequency via a first single line coupling to the first e-pen sensor electrode and simultaneously sense, via the first single line, change of the first e-pen signal, wherein based on interaction of the e-pen with the touch sensor device, the first e-pen signal is coupled into at least one touch sensor electrode of the touch sensor device; and process the change of the first e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the first e-pen sensor electrode; and the second DSC, when enabled, configured to: drive a second e-pen signal having a second frequency that is different than the first frequency via a second single line coupling to the second e-pen sensor electrode and simultaneously sense, via the second single line, change of the second e-pen signal, wherein based on the interaction of the e-pen with the touch sensor device, the second e-pen signal is coupled into the at least one touch sensor electrode; and process the change of the second e-pen signal to generate a second digital signal that is representative of a second electrical characteristic of the second e-pen sensor electrode; and 
the touch sensor device comprising: a third DSC operably coupled to a first touch sensor electrode of the at least one touch sensor electrode, wherein, when enabled, the third DSC configured to: drive a first touch sensor signal having a third frequency via a third single line coupling to the first touch sensor electrode and simultaneously sense, via the third single line, change of the first touch sensor signal, wherein based on the interaction of the e-pen with the touch sensor device, sensing the change of the first touch sensor signal includes sensing at least one of the first e-pen signal that is coupled from the first e-pen sensor electrode into the first touch sensor electrode or the second e-pen signal that is coupled from the second e-pen sensor electrode into the first touch sensor electrode; and 
process the change of the first touch sensor signal to generate a third digital signal that is representative of a third electrical characteristic of the first touch sensor electrode.

Claim 4. The system of claim 1, wherein the touch sensor device further comprising: a memory that stores operational instructions; and 
a processing module operably coupled to the third DSC and to the a memory, wherein the processing module when enabled, is configured to execute the operational instructions to: process the third digital signal to determine location of at least one of the first e-pen sensor electrode or the second e-pen sensor electrode based on the interaction of the e-pen with the touch sensor device.











Claim 1…. the e-pen comprising: a plurality of e-pen sensor electrodes including a first e-pen sensor electrode and a second e-pen sensor electrode;
a plurality of drive-sense circuits (DSCs), including a first DSC and a second DSC, operably coupled to the plurality of e-pen sensor electrodes, wherein: …
and the second DSC, when enabled, configured to: drive a second e-pen signal having a second frequency that is different than the first frequency via a second single line coupling to the second e-pen sensor electrode and simultaneously sense, via the second single line, change of the second e-pen signal, wherein based on the interaction of the e-pen with the touch sensor device, the second e-pen signal is coupled into the at least one touch sensor electrode; and 
process the change of the second e-pen signal to generate a second digital signal that is representative of a second electrical characteristic of the second e-pen sensor electrode


The claims in US 10,852,857 B2 do not disclose assign an e-pen signal having another frequency to be used by the e-pen sensor electrode of the e-pen for subsequent interaction of the e-pen with the touch sensor device; and communicate to the e-pen assignment of the e-pen signal having the another frequency to be used by the e-pen sensor electrode of the e-pen.
However, Hisano teaches assign an e-pen signal having another frequency to be used by the e-pen sensor electrode of the e-pen for subsequent interaction of the e-pen with the touch sensor device (see Fig. 1, Fig. 3 and para.[0030]- [0038] The position detecting device 3 is configured to assign different combinations of frequencies and time slots to the respective active pens 2 paired with the sensor controller 31. Each of the active pens 2 uses the assigned combination of frequencies and time slots to transmit the downlink signal DS. This enables a plurality of active pens 2 to transmit the downlink signal DS within the same frame); and communicate to the e-pen assignment of the e-pen signal having the another frequency to be used by the e-pen sensor electrode of the e-pen (see Fig. 3, para. [0030]-[0038] and para. [0045]-[0049]. Signals transmitted from the position detecting device 3 to the active pen 2 are referred to as uplink signals US. The uplink signal US is typically a signal including a command having contents are used to control of the active pen 2. In the present embodiment, the uplink signal US serves to broadcast, to all of one or more active pens paired with the sensor controller, pairing state information indicative of a pairing state of each of the active pens. The type 1 uplink signal US includes an uplink signal type flag 1, frame structure information, communication configuration data, and pairing state information. The communication configuration data is data indicative of a combination of frequencies and time slots assigned to the active pen 2 with which the sensor controller 31 is to communicate).
US 10,852,857 B2 and Hisano are related to touch sensitive devices and stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by US 10,852,857 B2 with Hisano’s teachings of assigning frequencies to the e-pen sensor electrode, since it would have enabled a plurality of active pens  to transmit the downlink signal DS within the same frame (Hsiano, para. [0038]). In addition, it would have provided an active pen that would have allowed the user to easily recognize the writing attributes assigned to each active pen (Hisiano, para. [0009]).


Claims 1, 2 and 14-15  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 12-13 of copending Application No. 17/460,475 in view of Hisano (US 20200026369 A1).
This is a provisional nonstatutory double patenting rejection.



Current App 17/443, 491
Copending App. 17/460,475
Claim 1. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
an e-pen that includes an e-pen sensor electrode;



















the touch sensor device 
including a drive-sense circuit (DSC) operably coupled to a touch sensor electrode of the touch sensor device, wherein, when enabled, the DSC configured to: drive a touch sensor signal having a frequency via a single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the single line, change of the touch sensor signal based on interaction of the e-pen with the touch sensor electrode of the touch sensor device; and 


process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode; 


a memory that stores operational instructions; and 
a processing module operably coupled to the DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to: process the digital signal to detect the interaction of the e-pen with the touch sensor electrode of the touch sensor device; and

 assign an e-pen signal having another frequency to be used by the e-pen sensor electrode of the e-pen for subsequent interaction of the e-pen with the touch sensor device; and communicate to the e-pen assignment of the e-pen signal having the another frequency to be used by the e-pen sensor electrode of the e-pen.

Claim 2. The system of claim 1, wherein the e-pen further comprising: 
another DSC operably coupled to the e-pen sensor electrode, wherein, when enabled, the another DSC configured to: 
drive the e-pen signal having the another frequency via another single line coupling to the e-pen sensor electrode and simultaneously sense, via the another single line, change of the e-pen signal, wherein based on the interaction of the e-pen with the touch sensor electrode of the touch sensor device, the e-pen signal is coupled into the touch sensor electrode of the touch sensor device; and 
process the change of the e-pen signal to generate another digital signal that is representative of another electrical characteristic of the e-pen sensor electrode.

Claim 14. The system of claim 1, wherein the DSC further comprising: a power source circuit operably coupled to the touch sensor electrode of the touch sensor device via the single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the single line coupling to the touch sensor electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor electrode; and generate the digital signal that is representative of the electrical characteristic of the touch sensor electrode.


Claim 15. The system of claim 14, wherein the DSC further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the single line; and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.
Claim 1. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
the e-pen including: an erasure e-pen sensor electrode; 
a first drive-sense circuit (DSC) operably coupled to the erasure e-pen sensor electrode, wherein, when enabled, the first DSC configured to: drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode and simultaneously sense, via the first single line, change of the erasure e-pen signal, wherein based on interaction of the e-pen with the touch sensor device, the erasure e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and process the change of the erasure e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the erasure e-pen sensor electrode; and 
the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, when enabled, the second DSC configured to: drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the erasure e-pen signal coupled from the erasure e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 
process the change of the touch sensor signal to generate a second digital signal that is representative of a second electrical characteristic of the touch sensor electrode.

Claim 2. The system of claim 1, wherein the touch sensor device further comprising: a memory that stores operational instructions; and a processing module operably coupled to the second DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to interpret the second digital signal to determine erasure operation of the e-pen.











Claim 1… the e-pen including:…
a first drive-sense circuit (DSC) operably coupled to the erasure e-pen sensor electrode, wherein, when enabled, the first DSC configured to: drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode and simultaneously sense, via the first single line, change of the erasure e-pen signal, wherein based on interaction of the e-pen with the touch sensor device, the erasure e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and
 process the change of the erasure e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the erasure e-pen sensor electrode; and


Claim 12. The system of claim 1, wherein the second DSC further comprising: a power source circuit operably coupled to the touch sensor electrode of the touch sensor device via the second single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the second single line coupling to the touch sensor electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the second electrical characteristic of the touch sensor electrode; and generate the second digital signal that is representative of the second electrical characteristic of the touch sensor electrode.

Claim 13. The system of claim 12, wherein the DSC further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the second single line; and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.


The claims in Application No. 17/460,475 do not disclose assign an e-pen signal having another frequency to be used by the e-pen sensor electrode of the e-pen for subsequent interaction of the e-pen with the touch sensor device; and communicate to the e-pen assignment of the e-pen signal having the another frequency to be used by the e-pen sensor electrode of the e-pen.
However, Hisano teaches assign an e-pen signal having another frequency to be used by the e-pen sensor electrode of the e-pen for subsequent interaction of the e-pen with the touch sensor device (see Fig. 1, Fig. 3 and para.[0030]- [0038] The position detecting device 3 is configured to assign different combinations of frequencies and time slots to the respective active pens 2 paired with the sensor controller 31. Each of the active pens 2 uses the assigned combination of frequencies and time slots to transmit the downlink signal DS. This enables a plurality of active pens 2 to transmit the downlink signal DS within the same frame); and communicate to the e-pen assignment of the e-pen signal having the another frequency to be used by the e-pen sensor electrode of the e-pen (see Fig. 3, para. [0030]-[0038] and para. [0045]-[0049]. Signals transmitted from the position detecting device 3 to the active pen 2 are referred to as uplink signals US. The uplink signal US is typically a signal including a command having contents are used to control of the active pen 2. In the present embodiment, the uplink signal US serves to broadcast, to all of one or more active pens paired with the sensor controller, pairing state information indicative of a pairing state of each of the active pens. The type 1 uplink signal US includes an uplink signal type flag 1, frame structure information, communication configuration data, and pairing state information. The communication configuration data is data indicative of a combination of frequencies and time slots assigned to the active pen 2 with which the sensor controller 31 is to communicate).
Application No. 17/460,475 and Hisano are related to touch sensitive devices and stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Application No. 17/460,475 with Hisano’s teachings of assigning frequencies to the e-pen sensor electrode, since it would have enabled a plurality of active pens  to transmit the downlink signal DS within the same frame (Hsiano, para. [0038]). In addition, it would have provided an active pen that would have allowed the user to easily recognize the writing attributes assigned to each active pen (Hisiano, para. [0009]).

Claims 1, 2 and 14-15  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4 and 7-8 of copending Application No. 17/552,668 in view of Hisano (US 20200026369 A1).
This is a provisional nonstatutory double patenting rejection.

Current App. 17/443,491
Copending App. 17/552,668
Claim 1. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
an e-pen that includes an e-pen sensor electrode;











the touch sensor device 
including a drive-sense circuit (DSC) operably coupled to a touch sensor electrode of the touch sensor device, wherein, when enabled, the DSC configured to: drive a touch sensor signal having a frequency via a single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the single line, change of the touch sensor signal based on interaction of the e-pen with the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode; 



a memory that stores operational instructions; and 
a processing module operably coupled to the DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to: process the digital signal to detect the interaction of the e-pen with the touch sensor electrode of the touch sensor device; and

 assign an e-pen signal having another frequency to be used by the e-pen sensor electrode of the e-pen for subsequent interaction of the e-pen with the touch sensor device; and communicate to the e-pen assignment of the e-pen signal having the another frequency to be used by the e-pen sensor electrode of the e-pen.

Claim 2. The system of claim 1, wherein the e-pen further comprising: 
another DSC operably coupled to the e-pen sensor electrode, wherein, when enabled, the another DSC configured to: 
drive the e-pen signal having the another frequency via another single line coupling to the e-pen sensor electrode and simultaneously sense, via the another single line, change of the e-pen signal, wherein based on the interaction of the e-pen with the touch sensor electrode of the touch sensor device, the e-pen signal is coupled into the touch sensor electrode of the touch sensor device; and 
process the change of the e-pen signal to generate another digital signal that is representative of another electrical characteristic of the e-pen sensor electrode.






Claim 14. The system of claim 1, wherein the DSC further comprising: a power source circuit operably coupled to the touch sensor electrode of the touch sensor device via the single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the single line coupling to the touch sensor electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor electrode; and generate the digital signal that is representative of the electrical characteristic of the touch sensor electrode.

Claim 15. The system of claim 14, wherein the DSC further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the single line; and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.
Claim 1. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
the e-pen including: an e-pen sensor electrode; and 
a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode, wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 
the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, when enabled, the second DSC configured to: drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.

Claim 4. The system of claim 1, wherein the touch sensor device further comprising: a memory that stores operational instructions; and a processing module operably coupled to the second DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to process the digital signal to detect the interaction of the e-pen with the touch sensor device.












Claim 1…
a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode, wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device;

Claim 2. The system of claim 1, wherein, when enabled, the first DSC of the e-pen configured to: 
drive the e-pen signal having the first frequency via the first single line coupling to the e-pen sensor electrode and simultaneously sense, via the first single line, change of the e-pen signal; and 
process the change of the e-pen signal to generate another digital signal that is representative of another electrical characteristic of the e-pen sensor electrode.

Claim 7. The system of claim 1, wherein the second DSC further comprising: a power source circuit operably coupled to the touch sensor electrode via the second single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the second single line coupling to the touch sensor electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor electrode; and generate the digital signal that is representative of the electrical characteristic of the touch sensor electrode.

Claim 8. The system of claim 7, wherein the second DSC further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the second single line; and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.


The claims in Application No. 17/552,668 do not disclose assign an e-pen signal having another frequency to be used by the e-pen sensor electrode of the e-pen for subsequent interaction of the e-pen with the touch sensor device; and communicate to the e-pen assignment of the e-pen signal having the another frequency to be used by the e-pen sensor electrode of the e-pen.
However, Hisano teaches assign an e-pen signal having another frequency to be used by the e-pen sensor electrode of the e-pen for subsequent interaction of the e-pen with the touch sensor device (see Fig. 1, Fig. 3 and para.[0030]- [0038] The position detecting device 3 is configured to assign different combinations of frequencies and time slots to the respective active pens 2 paired with the sensor controller 31. Each of the active pens 2 uses the assigned combination of frequencies and time slots to transmit the downlink signal DS. This enables a plurality of active pens 2 to transmit the downlink signal DS within the same frame); and communicate to the e-pen assignment of the e-pen signal having the another frequency to be used by the e-pen sensor electrode of the e-pen (see Fig. 3, para. [0030]-[0038] and para. [0045]-[0049]. Signals transmitted from the position detecting device 3 to the active pen 2 are referred to as uplink signals US. The uplink signal US is typically a signal including a command having contents are used to control of the active pen 2. In the present embodiment, the uplink signal US serves to broadcast, to all of one or more active pens paired with the sensor controller, pairing state information indicative of a pairing state of each of the active pens. The type 1 uplink signal US includes an uplink signal type flag 1, frame structure information, communication configuration data, and pairing state information. The communication configuration data is data indicative of a combination of frequencies and time slots assigned to the active pen 2 with which the sensor controller 31 is to communicate).
Application No. 17/552,668 and Hisano are related to touch sensitive devices and stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Application No. 17/552,668 with Hisano’s teachings of assigning frequencies to the e-pen sensor electrode, since it would have enabled a plurality of active pens  to transmit the downlink signal DS within the same frame (Hsiano, para. [0038]). In addition, it would have provided an active pen that would have allowed the user to easily recognize the writing attributes assigned to each active pen (Hisiano, para. [0009]).


Claims 1 and 14-15  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of copending Application No. 17/586,222 in view of Hisano (US 20200026369 A1).
This is a provisional nonstatutory double patenting rejection.



Current App. 17/443,491
Copending App. 17/586,222
Claim 1. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
an e-pen that includes an e-pen sensor electrode;




















the touch sensor device 
including a drive-sense circuit (DSC) operably coupled to a touch sensor electrode of the touch sensor device, wherein, when enabled, the DSC configured to: drive a touch sensor signal having a frequency via a single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the single line, change of the touch sensor signal based on interaction of the e-pen with the touch sensor electrode of the touch sensor device; and 







process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode; 



a memory that stores operational instructions; and 
a processing module operably coupled to the DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to: process the digital signal to detect the interaction of the e-pen with the touch sensor electrode of the touch sensor device; and

 assign an e-pen signal having another frequency to be used by the e-pen sensor electrode of the e-pen for subsequent interaction of the e-pen with the touch sensor device; and communicate to the e-pen assignment of the e-pen signal having the another frequency to be used by the e-pen sensor electrode of the e-pen.

Claim 14. The system of claim 1, wherein the DSC further comprising: 
a power source circuit operably coupled to the touch sensor electrode of the touch sensor device via the single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the single line coupling to the touch sensor electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor electrode; and generate the digital signal that is representative of the electrical characteristic of the touch sensor electrode.


Claim 15. The system of claim 14, wherein the DSC further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the single line; and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.
Claim 17. A system including an electronic pen (e-pen) and a touch sensor device comprising: 
the e-pen including: an e-pen sensor electrode; and 
a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to drive an e-pen signal having first one or more characteristics via a first single line coupling to the e-pen sensor electrode, wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device, wherein the first one or more characteristics includes at least one of a first frequency, a first amplitude, a first DC offset, a first modulation, a first forward error correction (FEC)/error checking and correction (ECC), a first type, wherein the e-pen is tethered to the touch sensor device, and wherein the first DSC is powered by the touch sensor device; and 
the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, when enabled, the second DSC configured to: drive a touch sensor signal having second one or more characteristics that are different than the first one or more characteristics via a second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device, wherein the second one or more characteristics includes at least one of a second frequency, a second amplitude, a second DC offset, a second modulation, a second FEC/ECC, a second type; and process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.

18. The system of claim 17, wherein the touch sensor device further comprising: a memory that stores operational instructions; and a processing module operably coupled to the second DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to process the digital signal to detect the interaction of the e-pen with the touch sensor device.












Claim 19. The system of claim 17, wherein the second DSC further comprising: 
a power source circuit operably coupled to the touch sensor electrode via the second single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the second single line coupling to the touch sensor electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor electrode; and generate the digital signal that is representative of the electrical characteristic of the touch sensor electrode.

Claim 20. The system of claim 19, wherein the second DSC further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the second single line; and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.


The claims in Application No. 17/586,222 do not disclose assign an e-pen signal having another frequency to be used by the e-pen sensor electrode of the e-pen for subsequent interaction of the e-pen with the touch sensor device; and communicate to the e-pen assignment of the e-pen signal having the another frequency to be used by the e-pen sensor electrode of the e-pen.
However, Hisano teaches assign an e-pen signal having another frequency to be used by the e-pen sensor electrode of the e-pen for subsequent interaction of the e-pen with the touch sensor device (see Fig. 1, Fig. 3 and para.[0030]- [0038] The position detecting device 3 is configured to assign different combinations of frequencies and time slots to the respective active pens 2 paired with the sensor controller 31. Each of the active pens 2 uses the assigned combination of frequencies and time slots to transmit the downlink signal DS. This enables a plurality of active pens 2 to transmit the downlink signal DS within the same frame); and communicate to the e-pen assignment of the e-pen signal having the another frequency to be used by the e-pen sensor electrode of the e-pen (see Fig. 3, para. [0030]-[0038] and para. [0045]-[0049]. Signals transmitted from the position detecting device 3 to the active pen 2 are referred to as uplink signals US. The uplink signal US is typically a signal including a command having contents are used to control of the active pen 2. In the present embodiment, the uplink signal US serves to broadcast, to all of one or more active pens paired with the sensor controller, pairing state information indicative of a pairing state of each of the active pens. The type 1 uplink signal US includes an uplink signal type flag 1, frame structure information, communication configuration data, and pairing state information. The communication configuration data is data indicative of a combination of frequencies and time slots assigned to the active pen 2 with which the sensor controller 31 is to communicate).
Application No. 17/586,222 and Hisano are related to touch sensitive devices and stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Application No. 17/586,222 with Hisano’s teachings of assigning frequencies to the e-pen sensor electrode, since it would have enabled a plurality of active pens  to transmit the downlink signal DS within the same frame (Hsiano, para. [0038]). In addition, it would have provided an active pen that would have allowed the user to easily recognize the writing attributes assigned to each active pen (Hisiano, para. [0009]).

Allowable Subject Matter
Claims 3-13 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
Claim 16:
drive a touch sensor signal having a second frequency via a single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the single line, change of the touch sensor signal based on interaction of the e-pen with the touch sensor electrode of the touch sensor device; and process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode;…a processing module operably coupled to the DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to: process the digital signal to detect the interaction of the e-pen with the touch sensor electrode of the touch sensor device; and …assign a second e-pen signal having a fourth frequency to be used by the second e-pen sensor electrode of the e-pen for subsequent interaction of the e-pen with the touch sensor device; and communicate to the e-pen assignment of the first e-pen signal having the third frequency to be used by the first e-pen sensor electrode of the e-pen and assignment of the second e-pen signal having the fourth frequency to be used by the second e-pen sensor electrode of the e-pen
In combination with all other claim limitations.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        5/19/2022